--------------------------------------------------------------------------------

Exhibit 10.9



Ingersoll-Rand plc
170/175 Lakeview Dr.
Airside Business Park
Swords, Co. Dublin, Ireland
 
February 29, 2020
 
Gardner Denver Holdings, Inc.
222 East Erie Street, Suite 500
Milwaukee, Wisconsin 53202
Attention: Andy Schiesl, General Counsel
 
Ladies and Gentlemen:
 
We refer to the Separation and Distribution Agreement, dated as of April 30,
2019, by and between Ingersoll-Rand plc, a public limited company incorporated
in Ireland (“Ingersoll-Rand”) and Ingersoll-Rand U.S. HoldCo Inc., a Delaware
corporation (“SpinCo”) (such agreement, the “SDA”).  Each capitalized term used
and not defined herein shall have the meaning ascribed thereto in the SDA or the
EMA (as defined below).
 
Ingersoll-Rand and Gardner Denver Holdings, Inc., a Delaware corporation
(“Gardner”), hereby agree to the following amendments to the form of Employee
Matters Agreement (the “EMA”) attached to the SDA as Exhibit C.
 
1.
Adjustment to ARL for Certain Non-U.S. Plans

 
The definition of ARL shall be amended to exclude any liabilities that relate to
the following defined benefit pension plans: (a) in Japan: RAP – Retirement
Allowance Plan for Employees, DBCPP – Defined Benefit Corporate Pension Plan for
Employees, and DRAP – Directors Retirement Allowance Plan; (b) in The
Netherlands: INGERSOLL RAND NETHERLANDS B.V. – Contract 30008626 with
Nationale-Nederlanden, INGERSOLL RAND EUROPEAN HOLDING COMPANY – Contract
30008605 with Nationale-Nederlanden, and INGERSOLL RAND NETHERLANDS B.V. (Trane)
– Contract 30005881 with Nationale-Nederlanden; (c) in Belgium: Thermo King
Belgium NV and Thermo King Total Kare Limited VBR – Contract with Vivium; (d) in
The United Kingdom: the Moon UK Pension Plan; (e) in the Kingdom of Saudi
Arabia: End of Service Plan; and (f) in Turkey: Termination Indemnity Plan
(Trane) (each such pension plan, a “Designated Pension Plan”). The assets and
liabilities of each Designated Pension Plan shall remain with the original Moon
Entity.
 
In addition, the definition of ARL shall be amended to clarify that the
liabilities that relate to the Deferred Compensation Plan with Club Car, Inc.
will be included.
 
Accordingly, the definition of ARL is amended to add the following sentence
immediately prior to the end thereof:
 
1

--------------------------------------------------------------------------------

“For the avoidance of doubt, (A) such aggregate gross Liabilities shall not
include any Liabilities attributable to a Designated Pension Plan and (B) the
Deferred Compensation Plan with Club Car, Inc. (and any individual agreements
with respect thereto) shall be deemed to be a nonqualified defined benefit
pension plan obligation under clause (iii) of the immediately preceding
sentence.”
 
Additionally, the defined term “Designated Pension Plan” shall be added to
Article I to read as follows:
 
“Designated Pension Plan means each of: (a) in Japan: RAP – Retirement Allowance
Plan for Employees, DBCPP – Defined Benefit Corporate Pension Plan for
Employees, and DRAP – Directors Retirement Allowance Plan; (b) in The
Netherlands: INGERSOLL RAND NETHERLANDS B.V. – Contract 30008626 with
Nationale-Nederlanden, INGERSOLL RAND EUROPEAN HOLDING COMPANY – Contract
30008605 with Nationale-Nederlanden, and INGERSOLL RAND NETHERLANDS B.V. (Trane)
– Contract 30005881 with Nationale-Nederlanden; (c) in Belgium: Thermo King
Belgium NV and Thermo King Total Kare Limited VBR – Contract with Vivium; (d) in
The United Kingdom: the Moon UK Pension Plan; (e) in the Kingdom of Saudi
Arabia: End of Service Plan; and (f) in Turkey: Termination Indemnity Plan
(Trane). For the avoidance of doubt, each Designated Pension Plan is a Moon
Benefit Plan and each such Designated Pension Plan and the assets and
liabilities thereof will not transfer to or with any SpinCo Entity in connection
with the Distribution and shall remain with the Moon Group from and after the
Distribution Time.”
 
2.
Moon and Clover Savings Plan

 
Section 3.02 is amended to provide that, in lieu of Gardner establishing or
maintaining a tax-qualified defined contribution 401(k) plan for the benefit of
SpinCo Employees and Former SpinCo Employees, Ingersoll-Rand has caused one of
SpinCo’s U.S. subsidiaries, to establish a tax-qualified defined contribution
401(k) plan for the benefit of the SpinCo Employees and Former SpinCo Employees
that will be assumed by the Clover Group as a SpinCo Benefit Plan.
 
Accordingly, Sections 3.02(b) and (c) are hereby amended to read, in their
entirety, as follows:
 
“(b) SpinCo Savings Plan. Effective January 1, 2020, Moon has taken all actions
necessary and appropriate to cause Ingersoll-Rand Industrial U.S., Inc., a
wholly owned U.S. Subsidiary of SpinCo, to establish and maintain for the
benefit of SpinCo Employees, Former SpinCo Employees, and Plan Payees the
Ingersoll-Rand Industrial U.S., Inc. Employee Savings Plan (such plan and its
related trust(s), the “SpinCo Savings Plan”), a defined contribution plan
qualified under Section 401(a) of the Code that includes a cash or deferred
arrangement qualified under Section 401(k) of the Code that is a
participant-directed individual account plan that complies with Section 404(c)
of ERISA. Prior to the Effective Time, Moon shall have taken all actions
necessary and appropriate to establish or to cause SpinCo, or one of SpinCo’s
U.S. Subsidiaries to establish a related trust or trusts exempt under Section
501(a) of the Code to be effective no later than the Effective Time.


2

--------------------------------------------------------------------------------

(c) Spin-Off of the Moon Savings Plans and Merger into the SpinCo Savings Plan.
Effective as of January 1, 2020, Moon caused the Ingersoll-Rand Company Employee
Savings Plan and the Ingersoll-Rand Company Employee Savings Plan for Bargained
Employees (collectively, the “Moon Savings Plans”) to spin off to the SpinCo
Savings Plan the portions of the Moon Savings Plans which are attributable to
the SpinCo Employees and Former SpinCo Employees, as well as to any respective
Plan Payees, such spin-off included (without limitation) any and all of such
individual’s accounts (but excluding zero balance accounts), Liabilities,
related Assets, unvested amounts, un-locatable participant accounts, and
outstanding loan balances. Effective prior to, or as of, the Distribution Date,
the assets of the SpinCo Savings Plan shall be transferred from the
Ingersoll-Rand Employee Savings Plan Master Trust holding assets of the defined
contribution plans sponsored by members of the Moon Group into a separate trust
solely for the benefit of participants, beneficiaries and Plan Payees of the
SpinCo Savings Plan.


Effective as of the Effective Time, Clover (acting directly or through members
of the Clover Group or the SpinCo Group) hereby agrees to assume and adopt the
SpinCo Savings Plan for the benefit of all SpinCo Employees, Former SpinCo
Employees and Plan Payees as a SpinCo Benefit Plan.”


Accordingly, the definition of “Clover Savings Plan” in Article I shall be
removed; and the definition of “Moon Savings Plan” in Article I shall be amended
(and renamed as “Moon Savings Plans”) and the following defined terms shall be
added to Article I, in each case to read as follows:
 
“Moon Savings Plans has the meaning specified in Section 3.02(c).
 
SpinCo Savings Plan has the meaning specified in Section 3.02(b).”
 
3.
Short-Term Bonuses for Closing Plan Year

 
Section 3.07 of the EMA is amended to provide that the bonus payable to each
bonus-eligible SpinCo Employee for the elapsed period from January 1, 2020
through the Distribution Date and the pre-Distribution Date portion of the
retention bonus payable to each eligible SpinCo Employee shall be payable no
later than 60 days after the Distribution Date (except with respect to the stub
period bonuses to SpinCo Employees located in the jurisdictions set forth on
Exhibit A hereto, in which case such stub period bonuses shall be payable no
later than 75 days after the Distribution Date), and to reflect that the
applicable payroll and reimbursement procedures for such payments. In addition,
Section 3.07 of the EMA is amended to provide that, with respect to
bonus-eligible SpinCo Employees who participate in the monthly, quarterly and
annual sales incentive plans or the German local incentive plan that is subject
to the German works council, Ingersoll-Rand will pass through an accrual for the
benefit of SpinCo.
 
3

--------------------------------------------------------------------------------

Accordingly, the first sentence of Section 3.07 is replaced in its entirety and
redesignated as Sections 3.07(a), 3.07(b) and 3.07(c) as follows:
 
“(a) Prior Period Bonuses. Immediately prior to the Distribution Time, Moon
shall have paid all earned but unpaid bonuses, commissions, and other cash-based
incentive compensation due to any SpinCo Employee or Former SpinCo Employee
under any Employee Agreement, SpinCo Benefit Plan, or Moon Benefit Plan in
respect of periods prior to the Closing Plan Year.
 
(b) Stub Period and Retention Bonuses.
 
(i) No later than 45 days after the Distribution Date, Moon shall (A) provide to
Clover a report (the “Stub Period and Retention Bonus Report”) of the amount in
the local currency applicable to each SpinCo Employee, to be paid (1) to each
bonus-eligible SpinCo Employee calculated based on actual performance through
the Distribution Date or assuming the target level of performance, in each case
as determined by Moon in its sole discretion, pursuant to any bonus, commission
or cash-based incentive program of the Moon Group in which such SpinCo Employee
is a participant immediately prior to the Distribution Date, prorated to
correspond with the SpinCo Employee’s applicable period of employment with Moon
during the Closing Plan Year (the “Stub Period Bonus”), and (2) to each SpinCo
Employee as the pre-Closing portion of the retention bonus payment in connection
with the successful completion of the Merger (the “Retention Bonus”) under the
terms of such SpinCo Employee’s retention bonus letter agreement with Moon, as
described in item 1 of Section 7.2(a)(xi)(A) of the SpinCo Disclosure Letter to
the Merger Agreement and (B) remit to Clover payment of the aggregate amount of
the Stub Period Bonuses and Retention Bonuses to SpinCo Employees who will
receive payment of their Stub Period Bonuses and Retention Bonuses, as
applicable, from Clover and its Subsidiaries (for the sake of clarity, solely
with respect to payrolls that are not administered by Moon under the Transition
Services Agreement (“Clover Payrolls”)), as described in Section 3.07(b)(ii)
below.
 
4

--------------------------------------------------------------------------------

(ii) No later than 60 days after the Distribution Date (and, with respect to the
Stub Period Bonuses in the case of jurisdictions listed on Exhibit A, no later
than 75 days after the Distribution Date), Moon (with respect to payrolls that
are administered, in whole or in part, by Moon under the Transition Services
Agreement (“Moon Payrolls”)) or Clover (with respect to Clover Payrolls) shall
cause to be paid to each SpinCo Employee, the Stub Period Bonus and the
Retention Bonus (if any), in each case, as identified on the Stub Period and
Retention Bonus Report; provided that all such Stub Period Bonuses and Retention
Bonuses shall be paid in one or more special off-cycle payrolls specifically
dedicated to such Stub Period Bonus and Retention Bonus payments. With respect
to the Moon Payrolls, Moon shall be responsible for the costs of such off-cycle
payrolls and shall not include any such costs (including any incremental costs
associated therewith) in the fees, costs or expenses under the Transition
Services Agreement. With respect to the Clover Payrolls, Moon shall reimburse
Clover for all costs and expenses incurred by Clover and its Subsidiaries to
complete any such off-cycle payrolls, including, without limitation, a
reasonable allocation of costs for reasonable time spent directly on actual
administration of the off-cycle payrolls by employees of Clover and its
Subsidiaries (the “Off-Cycle Payroll Costs”), as described below.
 
(iii) No later than five Business Days after the payment dates of the Stub
Period Bonuses and Retention Bonuses, Moon (with respect to the Moon Payrolls)
and Clover (with respect to the Clover Payrolls) shall provide to the other
Party, a report evidencing the payment of the Stub Period Bonuses and Retention
Bonuses paid, which includes, for each SpinCo Employee, as applicable, the
SpinCo Employee’s name and tax jurisdiction, the Stub Period Bonus payment
amount, the Retention Bonus payment amount, the employer portions of FICA and
any other similar employment taxes that are payable in respect of the Stub
Period Bonus and the Retention Bonus and the employer matching contributions or
other defined contribution plan non-elective contributions that are payable in
respect of the Stub Period Bonus (such employment taxes and employer
contribution amounts, the “Additional Amounts”). No employer matching or other
defined contribution plan non-elective contributions are due on the Retention
Bonus payment amounts, and Moon and Clover, as applicable, shall choose
appropriate wage codes for payment of such Retention Bonuses to ensure that the
Retention Bonus payment amounts are not eligible compensation for defined
contribution plan purposes.
 
(iv) No later than two Business Days after the date that Clover provides to Moon
any report described in Section 3.07(b)(iii) above, Moon shall remit to Clover
payment of the aggregate Additional Amounts related to the Stub Period Bonuses
and Retention Bonuses paid by Clover and its Subsidiaries with respect to the
Clover Payrolls. As soon as practicable following the payment of the Stub Period
Bonuses and Retention Bonuses, Clover shall provide Moon with an invoice for the
Off-Cycle Payroll Costs and Moon shall reimburse Clover such amounts within 10
Business Days after receipt thereof.
 
5

--------------------------------------------------------------------------------

(v) For the purpose of determining any amounts to be remitted or reimbursed to
Clover under this Section 3.07(b) that are reported in any report or invoice
prepared by the Parties in a currency other than U.S. dollars, each local
currency shall be converted to U.S. dollars calculated using the Bloomberg FX
Fixing (BFIX) rate for the applicable local currency as published on the
Bloomberg Terminal two Business Days prior to the date on which such amount is
remitted or reimbursed to Clover.
 
(c) Designated Sales Incentive Plans. With respect to bonus-eligible SpinCo
Employees who participate in a monthly, quarterly or annual sales incentive plan
or in the German local incentive plan that is subject to the German works
council (each monthly, quarterly or annual sales incentive plan and such German
local incentive plan, a “Designated Sales Incentive Plan”), in each case in
respect of a specified monthly, quarterly or annual incentive period that
includes the elapsed time period between January 1, 2020 and the Distribution
Date, Moon shall pass through an accrual for the benefit of SpinCo for the sales
incentive amounts payable to such SpinCo Employees under the Designated Sales
Incentive Plans, which accrual is through the Distribution Date and is
determined based on target performance for the applicable incentive period, and
Clover and its Subsidiaries shall pay the sales incentive payments actually
earned by such SpinCo Employees as and when due under the terms of such
Designated Sales Incentive Plans (including terms applicable in connection with
a termination of employment).”
 
Additionally, the second sentence of Section 3.07 is redesignated as Section
3.07(d).
 
Finally, the following defined terms shall be added to Article I, in each case
to read as follows:
 
“Additional Amounts has the meaning specified in Section 3.07(b).


Clover Payrolls has the meaning specified in Section 3.07(b).


Designated Sales Incentive Plan has the meaning specified in Section 3.07(c).


Moon Payrolls has the meaning specified in Section 3.07(b).


Off-Cycle Payroll Costs has the meaning specified in Section 3.07(b).


Retention Bonus has the meaning specified in Section 3.07(b).


Stub Period Bonus has the meaning specified in Section 3.07(b).


Stub Period and Retention Bonus Report has the meaning specified in Section
3.07(b).”


6

--------------------------------------------------------------------------------

4.
Vested Options held by Employees in China

 
Section 4.02(a) of the EMA is amended to provide that any vested Moon Stock
Option held by a SpinCo Employee who is subject to the Wujiang China SAFE filing
(the “China SAFE Filing”) and that would otherwise qualify as a Vested Moon
Stock Option will be excluded from the definition of Vested Moon Stock Option
and be treated as an Unvested Moon Stock Option under Section 4.02(b)(ii), and
that Clover shall be solely responsible for any associated expense or financial
impact to Clover arising therefrom without recourse to Moon. In addition,
neither Party shall (and shall not permit any of its Affiliates, including with
respect to Moon, the Moon Group, and with respect to Clover, the Clover Group
to) de-register or otherwise take any action to close down the China SAFE Filing
prior to April 30, 2020.


Accordingly, Section 4.02(a) is redesignated as 4.02(a)(i) and the first
sentence thereof will be amended to read as follows:


“Except as otherwise provided in Section 4.02(a)(ii) in the case of Vested Moon
China Stock Options, each Moon Stock Option that is vested by its terms
immediately prior to the Distribution Time, (each, a “Vested Moon Stock
Option”), regardless of who holds such Vested Moon Stock Option, shall remain an
option to purchase shares of Moon Common Stock issued under the applicable Moon
Stock Plan (each such award, an “Adjusted Vested Moon Stock Option”).”


A new Section 4.02(a)(ii) is added to read as follows:


“Each Moon Stock Option that is vested by its terms immediately prior to the
Distribution Time and is held by a SpinCo Employee who is subject to the Wujiang
China SAFE filing (the “China SAFE Filing”) (each, a “Vested Moon China Stock
Option”) shall be converted as of the Effective Time into a Clover Stock Option
as provided under Section 4.02(b)(ii), provided that for such purpose each
reference therein to an “Unvested Moon Stock Option” shall be deemed to refer to
a “Vested Moon China Stock Option”. Clover agrees that the Clover Group shall be
solely and exclusively responsible (and shall indemnify each Moon Entity) for
all obligations, Liabilities, costs and expenses to the Clover Group resulting
from the transactions contemplated under this Section 4.02(a)(ii). In addition,
neither Party shall (and shall not permit any of its Affiliates, including with
respect to Moon, the Moon Group, and with respect to Clover, the Clover Group
to) de-register or otherwise take any action to close down the China SAFE Filing
prior to April 30, 2020.”


Additionally, the following defined terms shall be added to Article I to read as
follows:
 
“China SAFE Filing has the meaning specified in Section 4.02(a)(ii).
 
7

--------------------------------------------------------------------------------

Vested Moon China Stock Option has the meaning specified in Section
4.02(a)(ii).”



5.
FICA Tax and Other Employment Tax Payments for Moon Equity Awards.

 
Section 4.09 of the EMA is amended to set forth certain procedures for
determining the computation of FICA and other employment taxes owed by the
employer in respect of exercises of Adjusted Vested Moon Stock Options and the
settlement of Moon PSUs held by SpinCo Employees.


Accordingly, Section 4.09 of the EMA is redesignated as Section 4.09(a) and new
Sections 4.09(b) and 4.09(c) are added to read as follows:


“(b) Following the end of each calendar quarter in which has occurred any
exercise by a SpinCo Employee of an Adjusted Vested Moon Stock Option or
settlement of a Moon PSU held by a SpinCo Employee, in each case that gives rise
to FICA taxes, Clover will provide a report to Moon setting forth for each
SpinCo Employee, (A) the aggregate wages for FICA purposes attributable to such
exercise or settlement and (B) the employer portion of FICA taxes related
thereto, which shall be determined based on such SpinCo Employee’s FICA wages
earned from the first day of such calendar year through the date of such
exercise or settlement (without regard to the source of such FICA wages). Clover
shall also provide Moon with documentary backup (i.e., report from third-party
equity plan administrator and summary payroll report for the calendar year
through the end of the applicable calendar quarter) evidencing the items in the
preceding clauses (A) and (B).


Within 30 days following receipt of such report and documentary backup, Moon
shall wire to Clover the amount of the employer portion of FICA taxes payable in
respect of such exercise of an Adjusted Vested Moon Stock Option or settlement
of any Moon PSU held by a SpinCo Employee.


(c) Similarly, following the end of each calendar quarter in which has occurred
any exercise by a SpinCo Employee of an Adjusted Vested Moon Stock Option or
settlement of a Moon PSU held by a SpinCo Employee, in each case that gives rise
to required employment taxes or social insurance (or similar) payments to a
Governmental Authority that are owed by an employer, Clover shall provide Moon
with documentary backup (e.g., year-to-date wage statements) evidencing the
actual payments by Clover of such employer taxes or other payments during such
calendar quarter. Within 30 days following receipt of such documentation, Moon
shall wire to Clover reimbursement for such employer taxes and other payments.
In the event that Clover or its Subsidiaries receives a refund of any such
employer taxes or other payments that were the subject of a Moon reimbursement
payment, such refund shall be paid promptly by Clover to Moon (and, in the event
that any refund is not able to be specifically allocated to any particular
reimbursement payment, Clover shall promptly pay to Moon its pro rata portion of
such refund (determined as the ratio of the amount of the Moon reimbursements in
respect of the applicable taxes or other payments to the total amount of
applicable taxes and other payments paid by Clover and its Subsidiaries in
respect of the taxable year for which such refund is received)).”


8

--------------------------------------------------------------------------------

6.
Ingersoll Rand MBA Program

 
A new Section 3.14 of the EMA is hereby added to read as follows:
 
“MBA Program. Clover acknowledges that (a) Moon maintains a high potential key
talent program, which is known as the ‘Ingersoll Rand MBA Program’ and which is
run jointly through the Kelley School of Business and Manchester University (the
“MBA Program”); (b) the terms of the MBA Program, as well as the names of the
SpinCo Employees who are currently in the MBA Program for the 2017, 2018 and
2019 cohorts have been previously disclosed to Clover. Clover hereby agrees to
assume all Liabilities related to the MBA Program with respect to the SpinCo
Employees in the 2017, 2018 and 2019 cohorts for the MBA Program previously
disclosed to Clover.”
 
Additionally, the following defined term shall be added to Article I to read as
follows:
 
“MBA Program has the meaning specified in Section 3.14.”
 
7.
Non-Backfill of Conveying Employee Positions; Other Employee Movements

 
Ingersoll-Rand and Gardner acknowledge that (i) certain individuals who would
have been SpinCo Employees resigned from their employment prior to the
Distribution Time, and that such positions have not been backfilled and (ii)
certain employees have transferred employment from a Moon Entity to a SpinCo
Entity and vice-versa. As of the date hereof, such employees are listed on
Exhibit B hereto, which Exhibit shall be updated not later than February 24,
2020 to reflect any additional individuals that Ingersoll-Rand and Gardner agree
should be included on such Exhibit. Ingersoll-Rand and Gardner hereby agree that
the foregoing shall be deemed not to result in a violation of any of the
covenants under Section 7.1 or 7.2 of the Merger Agreement, and that the
functions of such non-backfilled positions are neither required nor subject to
transition services under the Transition Services Agreement, dated as of
February 29, 2020, by and between Ingersoll-Rand and SpinCo (the “TSA”).
 
8.
Transfer of Personnel Records and Authorization

 
Ingersoll-Rand and Gardner acknowledge that certain Benefit Management Records
for SpinCo Employees and Former SpinCo Employees (that are not contained within
the applicable PeopleSoft HRIS system) may exist in physical form throughout
various Company locations (or at offsite locations), and may be commingled with
records of Employees (other than SpinCo Employees and Former SpinCo Employees),
and that it will take significant time to locate and properly identify and
segregate the applicable Benefit Management Records.   Accordingly, Section 7.02
of the EMA is amended to provide that Ingersoll-Rand will transfer Benefit
Management Records for SpinCo Employees and Former SpinCo Employees as soon as
administratively practicable following the Distribution Date (or as commercially
reasonable on an expedited basis following a time-sensitive request from
Clover).
 
9

--------------------------------------------------------------------------------

Accordingly, the first sentence of Section 7.02 is hereby amended to read, as
follows:
 
“Subject to any limitation imposed by applicable Law, prior to the Distribution
Date or as soon as administratively practicable (on commercially reasonable
expedited basis) after the Distribution Date, Moon shall have transferred and
assigned or shall transfer and assign, as applicable, to SpinCo (to the extent
not previously transferred electronically as part of the SpinCo PeopleSoft
HRIS/payroll systems or otherwise), all personnel records, all immigration
documents, including I-9 forms and work authorizations, all payroll deduction
authorizations and elections, whether voluntary or mandated by Law, including
but not limited to W-4 forms and deductions for benefits under the applicable
Moon Benefit Plan, and all absence-management records, Family and Medical Leave
Act records, insurance beneficiary designations, flexible spending account and
dependent care account enrollment confirmations, attendance, and return-to-work
information relating to SpinCo Employees and Former SpinCo Employees who
participate in Moon Benefit Plans (“Benefit Management Records”). 
Notwithstanding the foregoing, in the event that any Benefit Management Records
for SpinCo Employees and Former SpinCo Employees have not previously been
transferred and assigned to SpinCo, Clover may reasonably request any such
records (including, for example, for benefit administration or personnel
management purposes) and Moon shall transfer and assign such Benefit Management
Records to SpinCo as soon as administratively practicable following such request
(and on a commercially reasonable expedited basis in the case of time-sensitive
requests).”
 
9.
Accrued Dividend Equivalents

 
Section 4.07 is amended to clarify that Ingersoll-Rand shall be liable for
accrued dividend equivalents on Moon RSUs and Moon PSUs that it retains and
Gardner is liable for accrued dividend equivalents on the Clover RSUs that it
issues.
 
Accordingly, a new Section 4.07(e) is added to read as follows:
 
“Accrued Dividend Equivalents. For the avoidance of doubt, Moon shall be
responsible for all Liabilities with respect to accrued dividend equivalents on
the Moon RSUs that it retains pursuant to Section 4.03(a) and the Moon PSUs that
it retains pursuant to Section 4.04(a) and Clover shall be liable for accrued
dividend equivalents on the Clover RSUs that it awards pursuant to Section
4.03(b) and Section 4.04(b). As soon as possible after the Distribution Date,
Moon shall provide Clover a report, for each SpinCo Employee, of all accrued
dividend equivalents on Moon RSUs and Moon PSUs held by such SpinCo Employee
immediately prior to the Distribution Time.”
 
10

--------------------------------------------------------------------------------

10.
Amendment to the Formula for Determining the Number of Clover RSUs to be Granted
to Eligible SpinCo Employees to Replace Forfeited Moon PSUs

 
Section 4.04(b) is amended to revise the formula for calculating the number of
Clover RSUs to be issued to eligible SpinCo Employees in replacement of their
forfeited Moon PSUs.
 
Accordingly, clause (x) in the first Sentence of Section 4.04(b) is deleted in
its entirety and replaced as follows:
 
“(x) equals the average percentage payout of shares of Moon Common Stock earned
by all eligible participants who were employed for the full performance period
with respect to Moon PSUs under the Moon Stock Plans for each of the three years
ending prior to the Closing Plan Year, measured as of the date of settlement of
such awards, multiplied by each SpinCo Employee’s outstanding Moon PSU award
measured at target and”.
 
11.
HRA Retiree Medical Claims Timing

 
Section 3.08(b) is amended to revise the time at which claims are deemed to be
incurred with respect to HRA retiree medical liabilities, in order to properly
ensure that the future claims are paid from the accounts passed through to the
Clover Group, as the EMA does not properly contemplate a defined contribution
retiree medical arrangement.
 
Accordingly, the last sentence of Section 3.08(b) of the EMA is deleted in its
entirety and replaced as follows:
 
“For purposes of this Section 3.08(b) and Section 3.08(c), a claim is deemed to
be incurred (i) with respect to medical, dental, vision, or prescription drug
benefits (other than benefits described in clause (iv)), as applicable, on the
date on which the services are performed or the goods are provided, regardless
of when the injury or medical condition giving rise to the claim occurred, (ii)
with respect to life, accidental death and dismemberment, and business travel
accident insurance, on the date on which the event giving rise to such claim
occurs, (iii) with respect to disability benefits, on the date on which a
person’s disability begins, as determined by the disability benefit insurer or
claims administrator, giving rise to such claim, and (iv) with respect to
retiree medical claims to be paid from a health reimbursement account, on the
date when the request for reimbursement, including appropriate documentation, is
received by the health reimbursement account claims administrator.”


11

--------------------------------------------------------------------------------

Except as expressly set forth herein, this letter agreement shall not alter,
modify, amend, or in any way affect any of the terms, conditions, obligations,
covenants, or agreements contained in the SDA, the TSA, or any other Transaction
Document, all of which shall continue in full force and effect, and shall not,
by implication or otherwise, limit, impair, constitute a waiver of, or otherwise
affect the rights and remedies of the parties to the SDA, the TSA, or any other
Transaction Document.


This letter agreement may not be amended or any provision hereof waived or
modified except by an instrument in writing signed by Ingersoll-Rand and
Gardner, and may be executed in any number of counterparts, each of which shall
be an original and all of which, when taken together, will constitute one and
the same instrument. Delivery of an executed counterpart of a signature page of
this letter agreement by facsimile transmission shall be effective as delivery
of a manually executed counterpart of this letter agreement. Article IX of the
SDA is incorporated herein by reference, mutatis mutandis.


12

--------------------------------------------------------------------------------

Please confirm your understanding and agreement with the foregoing by signing
and dating the enclosed copy of this letter and returning it to us.



 
Sincerely,
       
INGERSOLL-RAND PLC
       
By:
/s/
Sara W. Brown
       
Name:
Sara W. Brown
 
Title:
Assistant Secretary
       
INGERSOLL-RAND U.S. HOLDCO, INC.
       
By:
/s/
Sara W. Brown
       
Name:
Sara W. Brown
 
Title:
Assistant Secretary

 
[Signature Page to Omnibus Side Letter]



--------------------------------------------------------------------------------

ACCEPTED AND AGREED:
   
GARDNER DENVER HOLDINGS, INC.
   
By:
/s/
Andy Schiesl
     
Name:
Andy Schiesl
Title:
General Counsel



[Signature Page to Omnibus Side Letter]



--------------------------------------------------------------------------------

Exhibit A



1.
Australia

2.
Brazil

3.
Chile

4.
Germany

5.
Ireland

6.
Singapore

7.
United Kingdom




--------------------------------------------------------------------------------

Exhibit B


See Separate Attachment





--------------------------------------------------------------------------------